In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1450V
                                     Filed: October 5, 2017
                                         UNPUBLISHED


    JUDITH ISACOFF,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

      On November 3, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as the result of an October 12, 2015 influenza (“flu”)
vaccination. On August 2, 2017, the undersigned issued a decision awarding
compensation to petitioner based on the parties’ stipulation. (ECF No. 23.)

      On August 30, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 27.) Petitioner requests attorneys’ fees in the amount of $13,164.00 and attorneys’

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
costs in the amount of $665.77. (Id. at 1-2.) In compliance with General Order #9,
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Thus, the total amount requested is $26,420.45.

        Respondent filed no response.

       It is well established that an application for fees and costs must sufficiently detail
and explain the time billed so that a special master may determine, from the application
and the case file, whether the amount requested is reasonable. Bell v. Sec’y of Health
& Human Servs., 18 Cl. Ct. 751, 760 (1989); Rodriguez v. Sec’y of Health & Human
Servs., No. 06-559V, 2009 WL 2568468 (Fed. Cl. Spec. Mstr. July 27, 2009).
Petitioners bear the burden of documenting the fees and costs claimed. Rodriguez,
2009 WL 2568468, at *8.

       The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates. However,
consistent this Court’s practice, the undersigned reduces the claimed cost of certain
expenses where no documentation was provided.

       Petitioner seeks $111.00 for “Travel Meals:10/27/16 Client Meeting:The
Hamilton” (ECF No. 27-4 at 1), however no invoice was filed for this expense.
Furthermore, cross-referencing the submitted receipts with counsel's time log reveals
that counsel is requesting reimbursement for meals during days and times that the time
log does not show any accompanying travel. (See ECF No. 27-3 at 5, showing the only
time entry for October 27, 2016 as 2.80 hours “Meet with client in person to introduce
the Vaccine Program, to explain procedure, and to discuss categories of damages
applicable to this case.”) The undersigned finds that, as is consistent with this Court’s
practice, it is not reasonable to reimburse petitioners' counsel for the cost of meals and
other miscellaneous expenses on typical work days in the area where he normally
works and resides. Reginelli v. Sec'y of Health & Human Servs., No. 14-972V, 2016
WL 1161309, at *3 (Fed. Cl. Mar. 1, 2016). Therefore, petitioner’s expenses are thus
reduced by $110.00.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $13,719.773 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Isaiah Kalinowski.

3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
                                                    2
        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3